ACCEPTED
                                                                        01-15-00265-CV
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                   4/7/2015 12:36:16 PM
                                                                    CHRISTOPHER PRINE
                                                                                 CLERK

                 NO. 01-15-00265-CV

                        In The                          FILED IN
                                                 1st COURT OF APPEALS

       First Court of Appeals
                                                     HOUSTON, TEXAS
                                                 4/7/2015 12:36:16 PM
                                                 CHRISTOPHER A. PRINE
                    Houston, Texas                       Clerk



SW Service Center 1, L.P. and SW Service Center 2, L.P.
                                     Appellants,
                           v.
            Harris County Appraisal District
                                     Appellee.

    On Appeal from the 295th Judicial District Court
               of Harris County, Texas
           Trial Court Cause No. 2011-56200

      APPELLANTSʼ UNOPPOSED MOTION TO
      DISMISS APPEAL WITHOUT PREJUDICE


                            Daniel W. Jackson, SBN 00796817
                            Scott K. Vastine, SBN 24056469
                            Jennifer H. Frank, SBN 24087537
                            The Jackson Law Firm
                            3900 Essex Lane, Suite 1116
                            Houston, Texas 77027
                            (713) 522-4435
                            (713) 527-8850 – fax
                            Counsel for Appellants
TO THE HONORABLE FIRST COURT OF APPEALS:

     Appellants SW Service Center 1, L.P. and SW Service Center 2, L.P.

respectfully request that their appeal be dismissed, without prejudice,

pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure.

     On March 19, 2015, appellants timely filed their notice of appeal,

which was assigned to this Court on March 24, 2015,

     On March 31, 2015, the trial court granted appellantsʼ motion for new

trial on issues that were the subject of this appeal. Therefore, appellants

no longer desire to pursue this appeal and request that this matter be

dismissed without prejudice.

     WHEREFORE,        appellants   SW   Service   Center   1,     L.P.   and

SW Service Center 2, L.P. respectfully request that this appeal be

dismissed without prejudice.




                                    2
                                          Respectfully submitted:


                                          /s/ Daniel W. Jackson
                                          Daniel W. Jackson, SBN 00796817
                                          Scott K. Vastine, SBN 24056469
                                          Jennifer H. Frank, SBN 24087537
                                          3900 Essex Lane, Suite 1116
                                          Houston, Texas 77027
                                          (713) 522-4435
                                          (713) 527-8850 – fax
                                          daniel@jacksonlaw-tx.com
                                          scott@jacksonlaw-tx.com
                                          jennifer@jacksonlaw-tx.com

                                          Counsel for Appellants




                    CERTIFICATE OF CONFERENCE

      I certify that I conferred with appelleeʼs counsel concerning this
motion, and that appellee is not opposed to the relief sought in this motion.

                                          /s/ Daniel W. Jackson
                                          Daniel W. Jackson




                                      3
                         CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing document was served on all
counsel of record, via ProDocs, on April 7, 2015:

Patrick J. Dyer
Olson & Olson, L.L.P.
2727 Allen Parkway, Suite 600
Houston, Texas 77019-2133

Via email: pdyer@olsonllp.com
                                         /s/ Daniel W. Jackson
                                         Daniel W. Jackson




                                     4